Citation Nr: 0802007	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  02-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for cervical spondylosis, 
to include as secondary to a service-connected low back 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from August to November 1976, 
and from November 1990 to March 1992.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in July 2001.

In a VA Form 21-4138 filed in June 2001, the veteran 
initially sought entitlement to service connection for his 
cervical spine disability as being secondary to his already 
service-connected low back disability.

In a decision in March 2005, the Board denied entitlement to 
an increased evaluation for service connected chronic low 
back pain with L-5/S1 radiculopathy superimposed on thoracic 
scoliosis, rated as 40 percent disabling.  The Board also 
remanded the issue herein concerned for further development 
to include medical opinions.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
cervical back disability which is in any way related to his 
first period of service or any incident therein.

2.  The veteran had a pre-existing cervical disability at the 
time he re-entered service in late 1990.

3.  The competent and probative evidence preponderates 
against the veteran's pre-existing cervical problems having 
been permanently increased and/or altered in or as a result 
of service, including anything beyond what would have been a 
natural progression of the pre-existing disability.

4.  The competent and probative evidence preponderates 
against finding that permanent increase in symptoms, if any, 
in his cervical spine pathology which occurred after service 
were in any way related to his active military service or his 
service-connected low back disability.


CONCLUSION OF LAW

The veteran does not have a cervical spine disability which 
was incurred in or aggravated by service, or was caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1113, 1137, 1153, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2007).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his claim for service connection for a 
cervical disorder on a VA Form 21-4138 (Statement in Support 
of Claim) in June 2001.  The VARO initially denied that claim 
in July 2001, and he was so informed.  He filed a notice of 
disagreement in August 2001.  An SOC was issued in January 
2002, and an SSOC was issued in July 2002.  

The veteran's Substantive Appeal, on a VA Form 9, was entered 
in August 2002.  Another SSOC was issued in April 2003 as was 
a comprehensive VCAA letter.  Another VA Form 9 was filed in 
May 2003, and after the veteran reported for a VA examination 
in May 2003, an SSOC was issued in March 2004.

The veteran was scheduled at his request for a hearing before 
a Veterans Law Judge at the VARO via videoconferencing in 
January 2005; he failed to report.  The Board remanded the 
case in March 2005.  After a VA examination, another SSOC was 
issued in July 2007.

Throughout, as noted above, the case has been discussed on 
repeated occasions by issuances of the RO and the Board, and 
the veteran has received numerous letters and other 
communications from VA as to what is required to substantiate 
his claim.  A few, but not all, of the correspondence items 
sent to him were returned as undeliverable, but others sent 
to the same address were not returned.  He has not sent a 
recent change-of-address notification.  In any event, by way 
of RO correspondence since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
He has been given a notification of the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

The Board finds that the content of the letters and the Board 
remand, etc., provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification was not furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence including as part 
of the Board's remand after which additional data was 
obtained and entered into the record.  Subsequent process and 
adjudication was accomplished.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  To whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in compensation claims, e.g., as to general 
potential downstream issues such as disability rating and 
effective date, notice of the Dingess decision was provided 
and, in any event, are rendered irrelevant by the action 
taken herein.  


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

Service connection is not warranted for the usual effects of 
an ameliorative procedure, unless the "disease or injury" 
was otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2007).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence," Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

The RO has diligently endeavored to obtain competent clinical 
assessment of the veteran's cervical disability.  These 
records are all in the file, and they encompass several 
volumes of records.  

In summary, it appears that, like his low back problems, the 
veteran's cervical problems may well have existed prior to 
entry into his Persian Gulf War service.  

As noted in the earlier Board remand, it is not totally clear 
whether the cervical problems are acquired, or developmental, 
or possibly a combination of both, but in the context herein, 
it does not really matter.  Overall, the issue is not whether 
his service-connected low back problem caused his cervical 
disability, but whether it has in any way served to aggravate 
it.  At the time the Board remanded the case, in this area, 
the opinions of record were unclear.

There are numerous discussions of record about the nature of 
the veteran's cervical spine problems.  One examiner 
suggested in 2002 that the degenerative processes of one have 
"run into" the degenerative process of the other.  That has 
been confirmed to the extent that the cervical problem areas 
go fairly far down the spine, and the lumbar and thoracic 
findings go fairly high on the spine, thus bringing the 
aggregate degenerative changes to an approximate 
juxtaposition; however, this does not respond to the primary 
issue of any associative relationship between them.  
Specifically, as noted by the Board in the 2005 remand, this 
"run into" statement was considerably less than an 
affirmation that one is related to the other, nor did it 
address the relative impact of low on cervical back problems 
in general as contemplated under either 38 C.F.R. § 3.310 or 
pursuant to Allen.

Since the clinical evidence and medical opinions of record 
did not then clarify whether the cervical disability was 
affected by the lumbar problems to such an extent either that 
they increased in service, or as a result of service; or 
alternatively, that the low back problems have had such an 
impact after service that aggravation must be conceded; and 
the Board is precluded from drawing its own medical 
conclusions (see Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); the Board 
found that it had no choice but to return the case for 
additional medical evaluation in that regard.  This was 
effectuated in the 2005 remand.

Subsequently, a comprehensive VA evaluation was undertaken to 
address the specific questions raised in the Board's remand.  
The examiner reviewed all of the claims file, and the 
electronic data available on the veteran's case.  The report 
of that examination, dated in October 2006, is of record, 
reflecting that the veteran was somewhat less than 
forthcoming in his oral responses and movements, etc.  He was 
unable to clarify the onset of the cervical spine disability 
or provide information as to what caused flare-ups, etc.  He 
said he had neck stiffness and pain at a level of 10 on a 1-
to-10 scale, without radiation but going into the shoulder.  
A magnetic resonance imaging (MRI) of the cervical spine in 
August 2002 had shown multi-level degenerative disc disease, 
C-6/C-7 with narrowing of the thecal sack without spinal cord 
compression.  A repeat MRI in late 2002 show degenerative 
changes at C-5/C-6 and C-6/C-7 with additional narrowing 
around the C-7 root.  An MRI in May 2004 showed progression 
of the problem.

On clinical evaluation, limitations of those motions 
attempted by the veteran were described in detail.  It was 
felt that the veteran had had a cervical problem prior to his 
Persian Gulf service, probably starting in about 1990. 

After reviewing the entire file and delineating the pertinent 
clinical factors, the examiner opined as follows:

I would consider that most likely there 
is no in-service alteration or increased 
pathology of the cervical spine caused by 
the military service.  In addition, I 
would consider that the veteran's low 
back disorder is less likely as not 
causing any impact on the cervical spine 
problem.  These two conditions are 
separate and one cannot aggravate the 
other one.

In assessing the veteran's claim, it appears that all 
evidence potentially available is now in the file.  

The evidence with regard to the veteran's cervical spine 
shows no sign of cervical problems in his first period of 
service; however, he clearly had some sort of problem in that 
area shortly prior to his second period of service.  Medical 
expert opinion has confirmed the current presence of 
deteriorating discs in that area, but none of this is 
reflective of any in-service alteration or increased 
pathology.  

Moreover, the medical evidence and credible, reasoned opinion 
of record conclude that his current complaints and findings 
are in no way associated with service on any alternative 
causal theory.  The opinion to the contrary is provided by 
the veteran himself, and while he is certainly permitted to 
provide lay observations, he is not qualified to provide a 
medical diagnosis or to establish a nexus between current 
disability and service or service-connected lower back 
problems.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for cervical spondylosis, to include as 
secondary to a service-connected low back disorder, is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


